Opinion by
Tilson, J.
During the trial counsel for the Government moved to dismiss the protest upon the ground that it was insufficient to meet the requirements of section 514, Tariff Act of 1930. Later, counsel for the defendant addressed a letter to the court to the effect that the Government would not press its- motion to dismiss the protest in view of the fact that in United States v. Mill & Mine Supply Co. (30 C. C. P. A. 128, C. A. D. 224) the appellate court held that gasoline-driven chain saws and parts were properly dutiable as claimed by the plaintiff in this case. The motion to dismiss the protests was therefore treated as abandoned. Following the ruling announced in United States v. Mill & Mine Supply Co., supra, the merchandise was held dutiable at 27)4 percent under paragraph 372, as claimed. The collector of customs was directed to refund to the importer the sum of $109.92.